SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 27, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28784 HOT TOPIC, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0198182 (State of incorporation) (IRS Employer Identification No.) 18, CITY OF INDUSTRY, CA (Address of principal executive offices) (Zip Code) 626) 839-4681 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:November 15, 2012– 42,311,202 shares of common stock, no par value. 2 HOT TOPIC, INC. INDEX TO FORM 10-Q Page No. PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months and nine months ended October 27, 2012 and October 29, 2011 4 Consolidated Balance Sheets – October 27, 2012 and January 28, 2012 5 Consolidated Statements of Cash Flows for the nine months ended October 27, 2012 and October 29, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 PART II.OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 45 SIGNATURES 46 3 PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Hot Topic, Inc. and Subsidiaries Consolidated Statements of Operations and Comprehensive Income (Loss) (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended October 27, October 29, October 27, October 29, Net sales $ Cost of goods sold, including buying, distribution and occupancy costs Gross margin Selling, general and administrative expenses Income (loss) from operations ) Interest and other income, net 39 88 96 Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ ) Earnings (loss) per share: Basic $ ) Diluted $ ) Cash dividends declared and paid per share $ Shares used in computing earnings (loss) per share: Basic Diluted Comprehensiveincome (loss): Net income (loss) $ ) Other comprehensiveincome (loss): Foreign currency translation adjustment 9 53 ) 54 Unrealized gain (loss) on short-term and long-terminvestments, net of taxes of $1 and $35 for the nine-month periods 5 ) 10 40 Total other comprehensive income (loss) 14 25 ) 94 Comprehensive income (loss) $ ) See accompanying Notes to Condensed Consolidated Financial Statements. 4 Hot Topic, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except per share amounts) October 27, 2012 January 28, 2012 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Inventory Prepaid expenses and other Deferred tax assets Total current assets Property and equipment, net Deposits and other Long-term investments Deferred tax assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable Total current liabilities Deferred rent and other Income taxes payable Deferred compensation Commitments and contingencies Shareholders’ equity: Preferred shares, no par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common shares, no par value; 150,000,000 shares authorized; 42,309,869 and 42,047,991 shares issued and outstanding at October 27, 2012 and January 28, 2012, respectively Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 Hot Topic, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended October 27, 2012 October 29, 2011 OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Loss on disposal of property and equipment Impairment of long-lived assets Deferred taxes ) ) Gift card breakage ) ) Foreign currency translation gain 61 - Changes in operating assets and liabilities: Inventory ) ) Prepaid expenses and other current assets ) Deposits and other assets ) Accounts payable Accrued liabilities ) ) Deferred rent and other ) ) Income taxes payable ) ) Net cash provided by operating activities INVESTING ACTIVITIES Purchases of property and equipment ) ) Proceeds from sale of short-term and long-term investments, net of purchases Net cash used in investing activities ) ) FINANCING ACTIVITIES Excess tax benefit from stock-based compensation Proceeds from employee stock purchases and exercise of stock options Payment of cash dividends ) ) Payment of capital lease obligation - ) Repurchase of common stock - ) Net cash used in financing activities ) ) Decrease in cash and cash equivalents ) ) Effect of foreign currency exchange rate changes on cash 6 3 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid during the period for interest $
